                    Case 4:15-cr-00102-LGW-CLR Document 64 Filed 04/27/20 Page 1 of 4

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations




                                         UNITED STATES DISTRICT COURT
                                                                                                                                             FILED
                                                                                                                                  John E. Triplett, Acting Clerk
                                                                                                                                   United States District Court

                                                              Southern District of Georgia                          By CAsbell at 2:45 pm, Apr 27, 2020

                                                                  Savannah Division
                                                                           )
             UNITED STATES OF AMERICA                                      )      JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )      (For Revocation of Probation or Supervised Release)
                   Michael K. Washington                                   )
                                                                           )      Case Number:         4:15CR00102-1
                                                                           )      USM Number:          28308-171
                                                                           )
                                                                           )      Laura G. Hastay
                                                                                       Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬admitted guilt to violation of a standard condition of the term of supervision.
‫ ܆‬was found in violation of conditions(s)                                                              after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number              Nature of Violation                                                                                    Violation Ended

             1                   The defendant left the judicial district without the permission of the Court or                        January 29, 2020
                                 probation officer.


       The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
‫ ܆‬The defendant has not violated condition(s)                                                        and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              April 23, 2020
Last Four Digits of Defendant’s Soc. Sec: 9463                                Date of Imposition
                                                                                      Imposi
                                                                                          siiti
                                                                                             tio
                                                                                               onn ooff Judgment
                                                                                                              n



Defendant’s Year of Birth: 1983
                                                                              Signature
                                                                              Sign
                                                                                g t     off JJudge
                                                                                               dge
                                                                                                g


City and State of Defendant’s Residence:

Savannah, Georgia
                                                                              LISA GODBEY WOOD
                                                                              UNITED STATES DISTRICT JUDGE
                                                                              Name and Title of Judge



                                                                              Date
GAS 245D
                     Case 4:15-cr-00102-LGW-CLR Document 64 Filed 04/27/20 Page 2 of 4
                    (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 2 of 4
DEFENDANT:                 Michael K. Washington
CASE NUMBER:               4:15CR00102-1




                                                                 IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 8 months.




     ‫܆‬     The Court makes the following recommendations to the Bureau of Prisons:




     ‫܈‬     The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬     The defendant shall surrender to the United States Marshal for this district:

         ‫܆‬     at                                  ‫܆‬          a.m.     ‫܆‬       p.m. on                                       .

         ‫܆‬     as notified by the United States Marshal.

     ‫܆‬     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ‫܆‬     before 2 p.m. on                                                  .

         ‫܆‬     as notified by the United States Marshal.

         ‫܆‬     as notified by the Probation or Pretrial Services Office.


                                                                         RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                              to

at                                                      , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                                 By
                                                                                                    DEPUTY UNITED STATES MARSHAL
GAS 245D
                   Case 4:15-cr-00102-LGW-CLR Document 64 Filed 04/27/20 Page 3 of 4
                  (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                 Judgment— Page 3 of 4
DEFENDANT:               Michael K. Washington
CASE NUMBER:             4:15CR00102-1


                                                         SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 5 years.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
‫܆‬
       future substance abuse. (Check, if applicable.)
‫܈‬      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
‫܈‬      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
‫܈‬      seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
‫܆‬      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION
  1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)   the defendant shall support his or her dependents and meet other family responsibilities;
  5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
       acceptable reasons;
  6)   the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)   the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)   the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
       a felony, unless granted permission to do so by the probation officer;
10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
       any contraband observed in plain view of the probation officer;
11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
       officer;
12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
       criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
       confirm the defendant’s compliance with such notification requirement.

14)    any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
 GAS 245D
                      Case 4:15-cr-00102-LGW-CLR Document 64 Filed 04/27/20 Page 4 of 4
                     (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                                Judgment— Page 4 of 4
 DEFENDANT:                 Michael K. Washington
 CASE NUMBER:               4:15CR00102-1




                                            SPECIAL CONDITIONS OF SUPERVISION

      1.    The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper with
            any testing procedure.

      2.    The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of treatment shall be paid by the
            defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party payment.

      3.    The defendant shall attend and participate in a sex offender treatment program. The defendant shall abide by all rules,
            requirements, and conditions of the treatment program, to include random polygraph examinations. The costs of treatment shall
            be paid by the defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-
            party payment.

      4.    The defendant shall not possess, access, subscribe to, or view any videos, magazines, literature, photographs, images, drawings,
            video games, or Internet web sites depicting children or adults in the nude and/or engaged in sexual activity.

      5.    The defendant shall not have contact with anyone under the age of 18 unless accompanied by a responsible adult (approved by
            the probation officer) who is aware of the defendant's background and current offense. Contact is defined as person-to-person,
            over the telephone, through the mail, over the Internet, and third-party contact.

      6.    The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers (as defined in 18
            U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted by the United
            States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
            evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant shall
            warn any other occupants that the premises may be subject to searches pursuant to this condition.

      7.    The defendant shall not possess or use a computer with access to any on-line service at any location without prior written
            approval of the probation officer. This prohibition includes any Internet service provider, any bulletin board system, or any other
            public or private computer network. The defendant shall not possess or use any computer for employment purposes without prior
            approval of the probation officer. The defendant shall consent to third-party disclosure to any employer, or potential employer, of
            any computer-related restrictions imposed by the Court.


                                                              ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and-or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




  (Signed)        ___________________________________                              __________________________________
                  Defendant                                                        Date




                  ___________________________________                              __________________________________
                  U.S. Probation Officer/Designated Witness                        Date
